DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 objection is withdrawn due to amendment.
Claim 24 objection is withdrawn due to amendment.
Claim 26 objection is withdrawn due to amendment.
Claim 38 objection is withdrawn due to amendment.
Claim 39 objection is withdrawn due to amendment.
Claim 40 objection is withdrawn due to amendment.
Claim 41 objection is withdrawn due to amendment.
Claim 42 objection is withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claims 20-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly claim amendment clarified the surface to be unpatterned with further argument the lack of teaching regarding overlaying of peaks AND applying of optical distribution as discussed in Interview dated 3/28/2022 and repeated here in the Remarks. An updated search found that Trau et al (US 2010/0075865) address where surface is unpatterned (random) and Barak et al (US 2009/0075314) addresses the use of overlay of peaks and use of optical distribution model, one such as Gaussian model. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 20-21, 25, 29, 32, and 34-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 7, 10 and 12 of U.S. Patent No. 10,378,053 in view of Trau et al (US 2010/0075865) and Barak et al (US 2009/0075314).  Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is either anticipated by or obvious in view of the invention variously stipulated by the claims of the U.S. Patent No. 10,378,053 in view of Trau et al and Barak et al.
Claim 20:
U.S. Patent No. 10,378,053 stipulates the following:
A method for accurately determining a relative position of analytes deposited on a surface of a densely packed substrate (claim 1a where surface and polynucleotides (analytes) and claim 1d address relative position), comprising:
 (b) performing a plurality of cycles of probe binding and signal detection on said surface, each cycle comprising (claim 1b with synthesis(binding)):
(i) contacting said analytes with a plurality of probes from a probe set, wherein said probes comprise a detectable label, wherein each of said probes binds specifically to a target analyte (claim 1bi teach contact (probe) with detectable of polynucleotides (analyte)); and
(ii) imaging a field of said surface with an optical system to detect a plurality of optical signals from individual probes bound to said analytes at discrete locations on said surface (claim 1bii teach optical image system to generate field of view of surface);
(c) determining a peak location from each of said plurality of optical signals from images of said field from at least two of said plurality of cycles (claim 1c). 

U.S. Patent No. 10,378,053 stipulates all the subject matter above, but not the following which is taught by Trau et al:
providing a substrate comprising a surface, wherein the surface is unpatterned and comprises a plurality of analytes deposited on the surface at discrete locations (figure 1, 2 and 4 and 0051 teaches substrate surface that are random (unpatterned) with population and sub-population of analyte for comparative images for identifying target analytes in sample.);
U.S. Patent No. 10,378,053 and Trau et al are both in the field of image analysis, especially for comparative imaging of analytes for identification such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the surface of U.S. Patent No. 10,378,053 to be random (unpatterned) as taught in Trau et al such that the random array enable compare the registered data images to determine the differences between them, to allow both decoding of the array and target analyte detection. The comparison of at least two registered data images allows the identification of the location of at least two unique bioactive agents on the array as disclosed by Trau et al in 0084. 

U.S. Patent No. 10,378,053 and Trau et al stipulates all the subject matter above, but not the following which is taught Barak et al:
(d) overlaying said peak locations for one or more optical signal from said images of said field from said at least two cycle and applying an optical distribution model at each cluster of optical signals to determine a relative position of each detected analyte on said surface with improved accuracy (figure 7 and 0194-0195 teaches evaluate intensity of pixel (peak locations) and its distribution using Gaussian (optical distribution model) on the intensity distribution, where 0207 (with figure 7A-B) teaches application us by mean so overlaying both the control and treated images on the selected group (cluster)).
U.S. Patent No. 10,378,053 and Trau et al and Barak et al are all in the field of image analysis, especially for comparative imaging of analytes (and/or DNA) for identification such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify U.S. Patent No. 10,378,053 and Trau et al by the use of comparative peaks and Gaussian model provide a 120-fold incrase in the fluorescence signal in the treat cells for image data analyzed by the computer as disclosed by Barak et al in 0207.

Claim 21:
U.S. Patent No. 10,378,053 stipulates the following:
(e) resolving said optical signals in each field image from each cycle using said determined relative position and a resolving function (claim 1e deconvovled function (resolving function)); and  
(f) identifying said detectable labels bound to said deposited analytes for each field and each cycle from said deconvolved optical signals (claim 1f).

Claim 25:
U.S. Patent No. 10,378,053 stipulates the following:
The method of claim 20, wherein said analytes are DNA concatemers (claim 2).

Claim 29:
U.S. Patent No. 10,378,053 stipulates the following:
The method of claim 21, wherein said resolving comprises removing interfering optical signals from neighboring analytes using a center-to-center distance between said neighboring analytes from said determined relative positions of said neighboring analytes (claim 4).

Claim 32:
U.S. Patent No. 10,378,053 stipulates the following:
The method of claim 20, wherein said analytes deposited on said surface are spaced apart on average less than the diffraction limit of the light emitted by the detectable labels and imaged by the optical system (claim 3). 

Claim 34:
U.S. Patent No. 10,378,053 stipulates the following:
The method of claim 20, wherein said overlaying said peak locations comprises aligning positions of said optical signal peaks detected in each field for a plurality of said cycles to generate a cluster of optical peak positions for each analyte from said plurality of cycles (claim 10).

Claim 35:
U.S. Patent No. 10,378,053 stipulates the following:
The method of claim 20, wherein said relative position is determined with an accuracy of within 10 nanometers root mean square RMS (claim 12).

Claim 36:
U.S. Patent No. 10,378,053 stipulates the following:
The method of claim 20, wherein said method resolves optical signals from a surface at a density of about 4 to about 25 analytes per square micron (claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Collines et al (WO 2016/134191) in view of Trau et al (US 2010/0075865) and Barak et al (US 2009/0075314).  
Claim 20:
Collines et al (WO 2016/134191) teaches the following subject matter:
A method for accurately determining a relative position of analytes deposited on a surface of a densely packed substrate, comprising:
 (b) performing a plurality of cycles of probe binding and signal detection on said surface, each cycle comprising (0624 teaches cycled ligation reaction process and cycle of hybridization and ligation):
(i) contacting said analytes with a plurality of probes from a probe set, wherein said probes comprise a detectable label, wherein each of said probes binds specifically to a target analyte (0428 teaches reprobing linearised molecules, in some embodiments of the invention, it may be necessary to remove one or more bound probes before binding of further probes and/or it may be advantageous not to remove probe before each subsequent probe addition but only after several additions. For example, all oligonucleotides of a particular Tm could be hybridized simultaneously and then removed; 0429 teaches all oligonucleotides of another Tm would be added and removed and so on, noting positions of binding after each cycle; 0427 teaches probes would be preferentially labelled with large nanoparticles or microspheres to be able to be easily detected by epi-fluorescence microscopy); and
(ii) imaging a field of said surface with an optical system to detect a plurality of optical signals from individual probes bound to said analytes at discrete locations on said surface (0030 teaches reading the first and second labels on the substrate in first and second imaging channels that correspond to the first and second labels; 0324 teaches members of the array encompass the field of view);
(c) determining a peak location from each of said plurality of optical signals from images of said field from at least two of said plurality of cycles (0143 teaches the methods may comprise enumerating, quantitating, detecting the labels; 0187 teaches counting step may comprise measuring optical signals from the immobilized labels distinguishing an optical signal from a single label from the rest of the optical signals from background and/or multiple labels; 0429 teaches noting positions of binding after each cycle; 0624 teaches the reacting is exposed to 30 such cycles, up to 30 times the amount of probe product will be yielded than from a process in which a single ligation reaction is used).



Collines et al teaches all the subject matter above, but not the following which is taught by Trau et al:
providing a substrate comprising a surface, wherein the surface is unpatterned and comprises a plurality of analytes deposited on the surface at discrete locations (figure 1, 2 and 4 and 0051 teaches substrate surface that are random (unpatterned) with population and sub-population of analyte for comparative images for identifying target analytes in sample.);
Collines et al and Trau et al are both in the field of image analysis, especially for comparative imaging of analytes for identification such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the surface of Collines et al to be random (unpatterned) as taught in Trau et al such that the random array enable compare the registered data images to determine the differences between them, to allow both decoding of the array and target analyte detection. The comparison of at least two registered data images allows the identification of the location of at least two unique bioactive agents on the array as disclosed by Trau et al in 0084. 

Collines et al and Trau et al stipulates all the subject matter above, but not the following which is taught Barak et al:
(d) overlaying said peak locations for one or more optical signal from said images of said field from said at least two cycle and applying an optical distribution model at each cluster of optical signals to determine a relative position of each detected analyte on said surface with improved accuracy (figure 7 and 0194-0195 teaches evaluate intensity of pixel (peak locations) and its distribution using Gaussian (optical distribution model) on the intensity distribution, where 0207 (with figure 7A-B) teaches application us by mean so overlaying both the control and treated images on the selected group (cluster)).
Collines et al and Trau et al and Barak et al are all in the field of image analysis, especially for comparative imaging of analytes (and/or DNA) for identification such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Collines et al and Trau et al by the use of comparative peaks and Gaussian model provide a 120-fold increase in the fluorescence signal in the treat cells for image data analyzed by the computer as disclosed by Barak et al in 0207.

Claim 21:
Collines et al teaches: 
The method of claim 20, further comprising:
(e) resolving said optical signals in each field image from each cycle using said determined relative position and a resolving function (0695 teaches spots ... were analyzed, and single molecule counting was done in the spots found to give even and resolvable distribution of single molecule signals. Resolution ... is possible by optimising the set up and by software for deconvolution; 0429 teaches noting positions of binding after each cycle); and
(f) identifying said detectable labels bound to said deposited analytes for each field and each cycle from said deconvolved optical signals (0143 teaches identifying the labels, probes ... immobilized ligated probe sets; 0695 teaches Resolution of molecules ... is possible by optimising the set up and by software for deconvolution).




Claim 22:
Collines et al teaches:
The method of claim 20, wherein one or more analytes of said plurality of analytes are treated with a repellant or attractive substance (0116 teaches use of repel or attractive material deposit on substrate).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Collines et al (WO 2016/134191) and Trau et al (US 2010/0075865) and Barak et al (US 2009/0075314) in view of Duffy et al (US 2010/0075407).
Collines et al and Trau et al and Barak et al teaches all the subject matter above, but not the following which is taught by Duffy et al:
Claim 23:
The method of claim (f), wherein said repellant or attractive substance comprises zwitterionic features (Collines et al - 0095 teaches analyte of interest and repel with zwitterionic surfactants (features)).
	Collines et al and Trau et al and Barak et al and Duffy et al are in the same field of imaging processing of analyte in regarding on placement on surface such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Collines et al and Trau et al and Barak et al by Duffy et al the use of zwitterionic surfantant as a protective or passivating layer as disclosed by Duffey et al in 0095.




Claim 24:
Collines et al teaches:
The method of claim (f), wherein said repellant or attractive substance comprises PEG, a polysaccharide, ampholine ampholytes, sulphobetaine, and/or BSA (0265 teaches PEG; 0667 teaches BSA).

Claim 25:
Collines et al teaches:
The method of claim 1, wherein said analytes are DNA concatemers (0139 teaches unique DNA sequences allows for sequence-specific capture (longer than usual); 0015-0017 teaches expression of DNA that are tandem repeats (concatemers)).

Claim 26:
Collines et al teaches:
The method of claim 24, wherein said DNA concatemers are hybridized to ssDNA hairs (0139 teaches unique DNA sequences allows for sequence-specific capture (longer than usual) with spatial combinatorial synthesis (hybridized); 0015-0017 teaches expression of DNA that are tandem repeats (concatemers); 0418 teaches single stranded DNA (hair) achieve elongation of ssDNA).

Claim 27:
Collines et al teaches:
The method of claim 1, wherein said analytes are proteins or peptides (0204 teaches variation of peptides and proteins).


Claim 28:
Collines et al teaches:
The method of claim 21, further comprising using said detectable label identity for each analyte detected at each cycle to identify a plurality of said analytes on said substrate (0185 teaches identifying single labels the probe product may be formed only if the probes within a probe set are correctly hybridized. Therefore, the probe products may be formed with high stringency and high accuracy. Again, the probe products may contain sufficient information for identifying the genomic sequence for which the probe product was designed to interrogate; 0105 teaches therefore, generation and direct quantification of a particular probe product... may reflect the abundance of a particular genetic sequence in the originating sample; 0516 teach immobilized molecule can be identified uniquely by detecting the probes bound to the molecule).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Collines et al (WO 2016/134191) and Trau et al (US 2010/0075865) and Barak et al (US 2009/0075314) in view of Eid et al (US 2012/0052490).
Claim 29:
Collines et al and Trau et al and Barak et al teaches all the subject matter above, but not the following which is taught by Eid et al (US 2012/0052490):
The method of claim 21, wherein said resolving comprises removing interfering optical signals from neighboring analytes using a center-to-center distance between said neighboring analytes from said determined relative positions of said neighboring analytes (0010 teaches the invention is directed to the deconvolution of imaged signal data arising from multiple optically interrogated reaction centers on a particular medium; 0025 teaches adjacent reaction complexes or sites be a distance of at least A/(2NA); 0040 teaches utilizes a point spread function for the imaged signal to identify the center point or centroid of a given imaged signal; 0041 teaches identify signals that result from multiple reaction centers that are otherwise optically unresolvable ... to assign subsequent signals to each of the different reaction centers based upon its own unique centroid).
	Collines et al and Trau et al and Barak et al and Eid et al are in the same field of imaging processing of analyte in regarding on placement on surface such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Collines et al and Trau et al and Barak et al by Eid et al such the use of deconvolution interfering optical signal. 

Claim 30:
Collines et al and Trau et al and Barak et al teaches all the subject matter above, but not the following which is taught by Eid et al (US 2012/0052490):
The method of claim 21, wherein said resolving function comprises deconvolution (0010 teaches deconvolution of imaged signal data arising from multiple optically interrogated reaction centers on a particular medium).
	Collines et al and Trau et al and Barak et al and Eid et al are in the same field of imaging processing of analyte in regarding on placement on surface such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Collines et al and Trau et al and Barak et al by Eid et al such the use of deconvolution interfering optical signal. 


Claim 31:
Collines et al teaches: 
The method of claim 1, wherein said analytes are single biomolecules (0429 teaches looking at the population of single molecules).

Claim 32:
Collines et al teaches: 
The method of claim 1, wherein said analytes deposited on said surface are spaced apart on average less than the diffraction limit of the light emitted by the detectable labels and imaged by the optical system (0144 teaches in the instance where two molecules are very close together (for example, when imaging is diffraction limited), the two labels will not be easily resolved from one another; 0218 teaches As a guide, probes are preferably separated by a distance of approximately at least 250 ... nm in both dimensions when the arrays are intended for use in relatively low resolution optical detection systems (the diffraction limit for visible light is about 300 to 500 nm)).

Claim 33:
Collines et al teaches: 
The method of claim 1, wherein the deposited analytes comprises an average center-to-center distance between each analyte and the nearest adjacent analyte of less than 500 nm (0218 teaches the required density varies depending on the resolution of the visualisation method. As a guide, probes are preferably separated by a distance of approximately at least 250 ... nm in both dimensions when the arrays are intended for use in relatively low resolution optical detection systems (the diffraction limit for visible light is about 300 to 500 nm); 0479 teaches radius is defined by the distance between the site of immobilized probe and the second probe).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Collines et al (WO 2016/134191) and Trau et al (US 2010/0075865) and Barak et al (US 2009/0075314) in view of Kao et al (BayesCall: A Model-Based Base-Calling Algorithm for High-Throughput Short-Read Sequencing).
Claim 34:
Collines et al and Trau et al and Barak et al teaches all the subject matter above, but not the following which is taught by Kao et al:
The method of claim 1, wherein said overlaying said peak locations comprises aligning positions of said optical signal peaks detected in each field for a plurality of said cycles to generate a cluster of optical peak positions for each analyte from said plurality of cycles (page 1885 right column second paragraph teaches the clusters are ... excited by lasers, and CCD images of fluorescence emission are taken four times ... for the four fluorophores. Repeating this process for L cycles produces short-reads of length; page 1885 right column last paragraph teaches one of the primary functions of image analysis is to correct for the imperfect repositioning of the CCD camera between cycles ... this correction is done by aligning the images from subsequent cycles to a reference image from the initial cycle).
Collines et al and Trau et al and Barak et al and Kao et al are in the same field of imaging processing of analyte in regarding on placement on surface such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Collines et al and Trau et al and Barak et al by Kao et al such purpose of resolving the members of the array. 




Claim 35:
Collines et al further teaches: 
The method of claim 1, wherein said relative position is determined with an accuracy of within 10 nanometers RMS (0350 teaches distance measurement accuracy of better than 10m using far field microscopy, can be achieved by scanning a sample with nanometre size steps using a piezo- scanner).

Claim 36:
Collines et al further teaches: 
The method of claim 1, wherein said method resolves optical signals from a surface at a density of about 4 to about 25 analytes per square micron (0118 teaches member of an array may have an area about from 1 to 10A7 micronA2; 0123 teaches the size of an array member and the density of labeled probes described herein may be controlled by the volume of material deposited on the substrate. For example, concentrations of on average 0.1 nM ... or 2000 nM may be used to create members ... containing an average desired number of molecules. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singular, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to create a high-throughput array with good resolution).

Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Collines et al (WO 2016/134191) in view of Trau et al (US 2010/0075865) and Barak et al (US 2009/0075314).  
Claim 37:
Collines et al teach:
A system for determining the identity of a plurality of analytes (0321 teaches a system to detect a genetic variation ... transforming a raw biological sample into a useful analyte. This analyte is then detected, generating data that are then processed into a report; 0027 teaches a plurality of target oligonucleotide molecules), comprising 
(a) an optical imaging device (0187 teaches measuring optical signals from the immobilized labels distinguishing an optical signal from a single label from the rest of the optical signals from background and/or multiple labels; 0218 teaches optical detection systems (the diffraction limit for visible light is about 300 to 500 nm)) configured to image a plurality of optical signals from a field of a substrate over a plurality of cycles of probe binding to analytes deposited on a surface of the substrate (0027 teaches solid support of plurality of physical discrete element, separated from one another by one or more raised region/trenches with plurality of target oligonucleotide molecules onto said plurality of physically discrete elements; 0297 teaches target nucleic acid are capture on the subtract surface at multiple points), and 
(b) an image processing module (0218 teaches obtain higher resolution by deconvolution algorithms and/or image processing), said module configured to: 
 (iii) deconvolve said optical signals in each field image from each cycle using said determined relative position and a resolving function (0143 teaches identifying the labels, probes ... immobilized ligated probe sets; 0695 teaches Resolution of molecules ... is possible by optimising the set up and by software for deconvolution).

Collines et al teaches all the subject matter above, but not the following which is taught by Trau et al:
wherein said surface is unpatterned (figure 1, 2 and 4 and 0051 teaches substrate surface that are random (unpatterned) with population and sub-population of analyte for comparative images for identifying target analytes in sample.);
Collines et al and Trau et al are both in the field of image analysis, especially for comparative imaging of analytes for identification such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the surface of Collines et al to be random (unpatterned) as taught in Trau et al such that the random array enable compare the registered data images to determine the differences between them, to allow both decoding of the array and target analyte detection. The comparison of at least two registered data images allows the identification of the location of at least two unique bioactive agents on the array as disclosed by Trau et al in 0084. 

Collines et al and Trau et al stipulates all the subject matter above, but not the following which is taught Barak et al:
(i) determine a peak location from each of said plurality of optical signals from images of said field from at least two cycle of said plurality of cycles; (ii) determine a relative position of each detected analyte on said surface with improved accuracy by applying an optical distribution model to each cluster of optical signals from said images of said field from said at least two cycles (figure 7 and 0194-0195 teaches evaluate intensity of pixel (peak locations) and its distribution using Gaussian (optical distribution model) on the intensity distribution, where 0207 (with figure 7A-B) teaches application us by mean so overlaying both the control and treated images on the selected group (cluster)). 
Collines et al and Trau et al and Barak et al are all in the field of image analysis, especially for comparative imaging of analytes (and/or DNA) for identification such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Collines et al and Trau et al by the use of comparative peaks and Gaussian model provide a 120-fold increase in the fluorescence signal in the treat cells for image data analyzed by the computer as disclosed by Barak et al in 0207.

Claim 38:
Collines et al further teaches
The system of claim 36, wherein said image processing module is further configured to determine an identity of said analytes deposited on said surface using said deconvolved optical signals (0185 teaches identifying single labels the probe product may be formed only if the probes within a probe set are correctly hybridized. Therefore, the probe products may be formed with high stringency and high accuracy. Again, the probe products may contain sufficient information for identifying the genomic sequence for which the probe product was designed to interrogate; 0105 teaches therefore, generation and direct quantification of a particular probe product... may reflect the abundance of a particular genetic sequence in the originating sample; 0516 page 118 teaches an immobilized molecule can be identified uniquely by detecting the probes bound to the molecule).

Claim 39:
Collines et al further teaches:
The system of claim 36, wherein said optical image device comprises a moveable stage defining a scannable area (0117 teaches the substrate may be mounted in a ... stage insert... that provides ... easier or more precise handling, easier or more precise imaging; 0331 teaches precise placement of the array on the imager (e.g. a slide in the stage insert on a microscope; 0352 teaches Movement of the stage can be controlled automatically by computer if required ... a computer controlled optical system ... rapidly locates and performs spectroscopic measurements on single molecules).

Claim 40:
Collines et al further teaches:
The system of claim 36, wherein said optical image device comprises a sensor and optical magnification configured to sample a surface of a substrate at below the diffraction limit in said scannable area (0218 teaches required density varies depending on the resolution of the visualization method. As a guide, probes are preferably separated by a distance of approximately at least 250 ... nm in both dimensions when the arrays are intended for use in relatively low-resolution optical detection systems (the diffraction limit for visible light is about 300 to 500 nm); 0325 teaches the size of the image is a function of the size of the camera sensor, the magnification and members of the optical path,).

Claim 41:
Collines et al further teaches:
The system of claim 36, further comprising a substrate comprising analytes deposited to at a center-to-center spacing below the diffraction limit (0390 teaches estimate distance separating probes; 0218 teaches The required density varies depending on the resolution of the visualization method. As a guide, probes are preferably separated by a distance of approximately at least 250 ... nm in both dimensions when the arrays are intended for use in relatively low-resolution optical detection systems (the diffraction limit for visible light is about 300 to 500 nm); 0479 teach radius is defined by the distance between the site of immobilized probe and the second probe).
Trau et al teaches an unpatterned surface of the substrate (figure 1, 2 and 4 and 0051 teaches substrate surface that are random (unpatterned) with population and sub-population of analyte for comparative images for identifying target analytes in sample).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Collines et al (WO 2016/134191) and Trau et al (US 2010/0075865) and Barak et al (US 2009/0075314) in view of Eid et al (US 2012/0052490).
Claim 42:
Collines et al and Trau et al (US 2010/0075865) and Barak et al (US 2009/0075314) teaches all the subject matter above, but not the following which is taught by Eid et al (US 2012/0052490):
The system of claim 36, wherein said resolving comprises removing interfering optical signals from neighboring analytes using a center-to-center distance between said neighboring analytes to determine said relative positions of said neighboring analytes (0010 teaches the invention is directed to the deconvolution of imaged signal data arising from multiple optically interrogated reaction centers on a particular medium; 0025 teaches adjacent reaction complexes or sites be a distance of at least A/(2NA); 0040 teaches utilizes a point spread function for the imaged signal to identify the center point or centroid of a given imaged signal; 0041 teaches identify signals that result from multiple reaction centers that are otherwise optically unresolvable ... to assign subsequent signals to each of the different reaction centers based upon its own unique centroid).
	Collines et al and Trau et al and Barak et al and Eid et al are in the same field of imaging processing of analyte in regarding on placement on surface such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the Collines et al and Trau et al and Barak et al by Eid et al such the use of deconvolution interfering optical signal. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ortyn et al (US 2008/0317325) teaches DETECTION OF CIRCULATING TUMOR CELLS USING IMAGING FLOW CYTOMETRY -  overlay of its FISH spot fluorescence image (green) on its reduced-contrast bright field image acquired at the same time. Because Jurkats are known to exhibit cytogenetic instability, only single cells were included in each gallery based on their automated classification as having two chromosome 8 FISH spots, but no subjective selection criteria were used in selecting the 25 images shown in each Figure. The degree of FISH spot focus enhancement with EDF imaging is qualitatively evident and improves the fidelity of automated spot analysis features (peak intensity, spot size, mean separation distance, and so forth) by as much as tenfold (0142) and 0068 function of the optical distortion is to change the light from the object to achieve a point spread function (PSF) that is substantially invariant across an EDF, such that negative effects of the distortion produced by the element can subsequently be removed by signal processing, to yield an EDF image.
Staker et al (US 2015/0330974) teach Digital Analysis Of Molecular Analytes Using Single Molecule Detection - provided for small molecule analyte detection using digital signals, key encryption, and communications protocols. The methods provide detection of a large numbers of proteins, peptides, RNA molecules, and DNA molecules in a single optical or electrical detection assay within a large dynamic range (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656